Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-18 are directed to non-statutory intangible embodiments. In view of Applicant’s claiming, “computer readable memory”, the memory is not limited to tangible embodiments, instead being defined as including both tangible and intangible embodiments, as described in paragraph [210] of the Specification filed 2/3/2022, and included below:

“As may further be used herein, a computer readable memory includes one or more memory elements. A memory element may be a separate memory device, multiple memory devices, or a set of memory locations within a memory device. Such a memory device may be a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any device that stores digital information. The memory device may be in a form a solid-state memory, a hard drive memory, cloud memory, thumb drive, server memory, computing device memory, and/or other physical medium for storing digital information.”

As such, the claim is not limited to statutory subject matter and is therefore non-statutory.



Per Claims 14-18, the examiner suggests that applicant amend the claims to read as follows: “A non-transitory computer readable medium comprising:”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rofougaran, U.S. PGPUB No. 2009/0006675.

Per Claim 1, Rofougaran discloses a communication system comprises:
three low voltage drive circuits (Paragraph 142, Figure 29; circuit modules 1170-1176) operable for coupling to a bus (Figure 29; RF bus 262/1190),
wherein a low voltage drive circuit of the three low voltage drive circuits includes:
a transmit section operably coupled to convert transmit digital data into an analog transmit signal that includes one or more transmit frequency components (Paragraphs 108 and 111, Figure 18; RF transceiver 135 comprises both an RF receiver 137 and an RF transmitter 139. The RF transmitter further comprises an up conversion module 148 (digital to analog conversion) and the RF receiver further comprises a down conversion module (analog to digital conversion. Each circuit module 1170-1176 comprises an RF bus transceiver 1180-1186.);
a receive section operably coupled to convert an analog receive signal that includes one or more receive frequency components into received digital data (Paragraphs 108 and 111, Figure 18; RF transceiver 135 comprises both an RF receiver 137 and an RF transmitter 139. The RF transmitter further comprises an up conversion module 148 (digital to analog conversion) and the RF receiver further comprises a down conversion module (analog to digital conversion. Each circuit module 1170-1176 comprises an RF bus transceiver 1180-1186.);
and a drive sense circuit for coupling to the bus, wherein the drive sense circuit is operably coupled to transmit the analog transmit signal onto the bus and to receive the analog receive signal from the bus (Figure 18, RF bus transceiver);
and after the three low voltage drive circuits are operably coupled to the bus, each of the three voltage drive circuits is configured for communication among the three low voltage drive circuits, for one- to-one communication, for one-to-many communication, and for many-to-one communication (Paragraphs 143-157, Figures 29-31; Circuit modules 1170-1176 can partake in any of one-to-one, one-to-many or many-to-one communications amongst the other circuit modules.).

Per Claim 8, Rofougaran discloses the communication system of claim 1 further comprises: the transmit section operably coupled to convert the transmit digital data into an analog transmit signal that includes one or more transmit frequency components and into a second analog transmit signal that includes the one or more transmit frequency components; the drive sense circuit drives: the analog transmit signal onto a first line of the bus; and the second analog transmit signal onto a second line of the bus (
Paragraphs 108 and 111, Figure 18; RF transceiver 135 comprises both an RF receiver 137 and an RF transmitter 139. The RF transmitter further comprises an up conversion module 148 (digital to analog conversion) and the RF receiver further comprises a down conversion module (analog to digital conversion. Each circuit module 1170-1176 comprises an RF bus transceiver 1180-1186. Additionally, Paragraphs 149-157 and Figure 31 disclose each circuit module 1170-1176 communicating with each of an inter-IC RF bus 1196 and intra-IC RF bus 1196, which may communicate over different frequency bands.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5-7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran, U.S. PGPUB No. 2009/0006675 in view of Liu et al. U.S. PGPUB No. 2018/0183139.

Per Claim 2, Rofougaran discloses the communication system of claim 1 further comprises: a first low voltage drive circuit of the three low voltage drive circuit is allocated: a first transmit frequency component for transmitting to a second low voltage drive circuit of the three low voltage drive circuit; and a second transmit frequency component for transmitting to a third low voltage drive circuit of the three low voltage drive circuit; the second low voltage drive circuit is allocated: a third transmit frequency component for transmitting to the first low voltage drive circuit; and a fourth transmit frequency component for transmitting to the third low voltage drive circuit; and the third low voltage drive circuit is allocated: a fifth transmit frequency component for transmitting to the first low voltage drive circuit; and a sixth transmit frequency component for transmitting to the second low voltage drive circuit (Paragraphs 154-156; Figures 29-31; A plurality of circuit modules 1170-1176 are disclosed and individual frequency bands are used for communication between the circuit modules.).

Rofougaran does not specifically show the number of frequency bands scaling to six frequency bands.

However, Liu discloses three antennas, each operating in at least two frequency bands (Paragraphs 59-61), which maps to the claimed three low voltage drive circuits each comprising two frequencies.

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Rofougaran with six unique frequency bands, as taught by Liu, to ensure that each channel could be utilized without traffic collision.

Per Claim 3, Rofougaran discloses the communication system of claim 2 further comprises: a controller operably coupled to allocate the first through sixth transmit frequency components to the first, second, and third low voltage drive circuits (Paragraphs 155 and 156; RF bus controller 1088).

Per Claims 5-7, 10-12, and 15-17, Rofougaran discloses that any number of circuit modules 1170-1176 can partake in different communications together that could represent one-to-one, one-to-many, and many-to one (Paragraphs 143-157, Figures 29-31; Circuit modules 1170-1176 can partake in any of one-to-one, one-to-many or many-to-one communications amongst the other circuit modules.). Additionally, Liu has been provided to teach at least three antennas, each communicating together over two frequency bands each. 
 
Per Claim 9, Rofougaran discloses a method comprises: determining, by a controller (Paragraphs 155 and 156; RF bus controller 1088) and/or a processing module, when three low voltage drive circuits (Paragraph 142, Figure 29; circuit modules 1170-1176) are coupled to a bus (Figure 29; RF bus 262/1190) for communication among the three low voltage drive sense circuits.

Rofougaran further discloses a plurality of circuit modules 1170-1176 with a plurality of frequency bands being used for communication between the circuit modules (Paragraphs 154-156; Figures 29-31; A plurality of circuit modules 1170-1176 are disclosed and individual frequency bands are used for communication between the circuit modules.). Rofougaran does not specifically show the number of frequency bands scaling to six frequency bands.

However, Liu discloses three antennas, each operating in at least two frequency bands (Paragraphs 59-61), which maps to the claimed three low voltage drive circuits each comprising two frequencies.

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Rofougaran with six unique frequency bands, as taught by Liu, to ensure that each channel could be utilized without traffic collision.

Per Claim 13, Rofougaran discloses the method of claim 9 further comprises: converting, by the first low voltage drive circuit, transmit digital data into a first analog transmit signal that includes one or more transmit frequency components and into a second analog transmit signal that includes the one or more transmit frequency components; and driving, by a drive sense circuit; the first analog transmit signal onto a first line of the bus; and the second analog transmit signal onto a second line of the bus (Paragraphs 108 and 111, Figure 18; RF transceiver 135 comprises both an RF receiver 137 and an RF transmitter 139. The RF transmitter further comprises an up conversion module 148 (digital to analog conversion) and the RF receiver further comprises a down conversion module (analog to digital conversion. Each circuit module 1170-1176 comprises an RF bus transceiver 1180-1186.).

Per Claim 14, please refer to the above rejection of claims 1, 2, and 9, as the limitations are substantially similar and the rejections are equally applicable. Additionally, Rofougaran further teaches the ability to implement the disclosed teachings as software executable by a processing device (Paragraph 330).

Per Claim 18, Rofougaran discloses the computer readable memory of claim 14 further comprises: a third storage section operable to store operational instructions that, when executed by the first low voltage drive circuit, causes the first low voltage drive circuit to: convert transmit digital data into a first analog transmit signal that includes one or more transmit frequency components and into a second analog transmit signal that includes the one or more transmit frequency components, wherein a drive sense circuit drives the first analog transmit signal onto a first line of the bus and the second analog transmit signal onto a second line of the bus (Paragraphs 108 and 111, Figure 18; RF transceiver 135 comprises both an RF receiver 137 and an RF transmitter 139. The RF transmitter further comprises an up conversion module 148 (digital to analog conversion) and the RF receiver further comprises a down conversion module (analog to digital conversion. Each circuit module 1170-1176 comprises an RF bus transceiver 1180-1186.).




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 4 is considered to distinguish over the prior art due to the receive section of the first low voltage drive circuit receiving each of the third through sixth receive frequency components from the processing module, when considered in combination with the other existing limitations of claims 1 and 2.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186